Citation Nr: 0503306	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for right 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 12, 1968, to January 24, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the RO 
initially adjudicated the issue on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
listed the issue on the title page as whether new and 
material evidence has been submitted to reopen the claim for 
service connection.

In June 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The service connection issue on appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  VA has sufficiently notified the veteran of the 
information and evidence necessary to substantiate his claim.

2.  In a September 1969 rating decision the RO denied service 
connection for right chondromalacia patella.

3.  Evidence added to the record since the September 1969 
rating decision was not previously submitted to agency 
decisionmakers, it relates to an unestablished fact necessary 
to substantiate the claim, it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was submitted, and a claim of 
entitlement to service connection for right chondromalacia 
patella is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in July 2002, prior to 
the adjudication of his claim.  He was provided additional 
notification by correspondence dated in April 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters generally informed the 
veteran of the evidence not of record that was necessary to 
substantiate his claim and identified which parties were 
expected to provide such evidence.  Although the letters did 
not specifically address the VCAA "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
In fact, 38 C.F.R. § 3.159(b)(1), which includes this 
"fourth element," was cited in the April 2003 statement of 
the case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the notice letters was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
Therefore, the Board finds all duties required under the VCAA 
have been fulfilled.  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In a September 1969 rating decision the RO denied service 
connection for right chondromalacia patella, based upon a 
finding that the veteran's pre-existing knee disorder was not 
aggravated by active service.  The veteran did not appeal 
that determination and it has become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2004).  

The pertinent evidence available at the time of the September 
1969 rating decision included service medical records showing 
the veteran had undergone right knee arthrotomy in 1965 prior 
to service.  A January 1969 medical board found the disorder 
was not aggravated by active service and recommended 
discharge for failure to meet the minimum standards for 
enlistment.  The evidence added to the record since the 
September 1969 rating decision includes a July 2002 opinion 
by a private physician stating that the vigorous duties of 
the veteran's military service aggravated his knee disorder.  
It was noted that the veteran's service medical records had 
been reviewed and that a diagnosis of chondromalacia patella 
had been consistent since 1969.

The Board finds that the evidence added to the claims file 
since September 1969 was not previously submitted to agency 
decisionmakers, that it relates to an unestablished fact 
necessary to substantiate the claim, that it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and that it raises a reasonable possibility of 
substantiating the claim.  This evidence consists of a July 
2002 private medical report indicating the veteran's pre-
existing right knee disorder was aggravated by active 
service.  The credibility of that opinion must be presumed 
for the purpose of deciding whether it is new and material.  
See Justus, 3 Vet. App. 510.  As this evidence was not of 
record at the time of the last final decision and as it 
raises a reasonable possibility of substantiating the claim, 
it is "new and material" and the claim must be reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits.  
Therefore, the issue is addressed in the remand section of 
this decision.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for right chondromalacia patella is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his claim by correspondence dated 
in July 2002. 

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, service medical records show that prior to 
service the veteran underwent right knee arthrotomy.  Records 
show he reported he had experienced stiffness prior to 
service, but that during service he experienced a sensation 
of locking, stiffness, and weakness.  The orthopedic 
consultation request also noted an examination revealed 
grinding on right knee extension, painful click, and some 
laxity of the medial collateral ligaments.  A January 1969 
medical board found the veteran's right knee disorder had 
existed prior to service and was not aggravated by active 
service.  The board recommended discharge for failure to meet 
the minimum standards for enlistment.  In support of his 
claim the veteran submitted a July 2002 opinion by a private 
physician stating that the vigorous duties of military 
service had aggravated the veteran's knee disorder.  In light 
of these inconsistent medical opinions, the Board finds the 
matter must be remanded for further development.

VA law provides that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether his pre-existing right knee 
disorder underwent a permanent increase 
in disability during active service that 
was not due to the natural progress of 
the disorder.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should reconcile 
any opinions given with the evidence of 
record and provide a complete rationale.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


